DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 03/02/2021 does not comply with the requirements of 37 CFR 1.121(c) because the subject matter of “wherein the indicator is configured to indicate the completion of the delivery of the medicament after a predetermined delay time” has been deleted from claim 24 without being shown by strike-through.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Acknowledgments
This office action is in response to the reply filed on 03/02/2021.
In the reply, the applicant canceled claims 16-17, 21-22, 25 and 27-29 and amended claims 15, 18-20, 23-24, and 26. Additionally, the reply added claims 30-34.
Claim Objections
Claim 32 is objected to because of the following informalities:
In claim 32, line2, “an external buzzer, and external speaker, an external” should read “an external buzzer, an external speaker, an external”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-20 23-24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152).

    PNG
    media_image1.png
    855
    1302
    media_image1.png
    Greyscale

Regarding claim 15, Merz et al. discloses a medicament delivery device (100 of Fig. 4) comprising: a medicament container (container, see Examiner’s annotated Fig. 4 above); a plunger rod (plunger, see Examiner’s annotated Fig. 4 above) in contact with a slidable stopper (405 of Fig. 4, see Examiner’s annotated Fig. 4 below illustrating how plunger rod contacts stopper) within the medicament container (container, see Examiner’s annotated Fig. 4 below) for expelling a medicament 
Examiner maintains that although the function of using the controller to detect a completion of a delivery stroke of the plunger rod according to an inductive property of the resilient member is not explicitly state by Merz et al., the structure of Merz et al. is clearly capable of performing the claimed function. The medicament delivery device (100) of Merz et al. comprises a dosing wheel (102 of Fig. 4) which is connected to the resilient member (104) and rotation of the dosing wheel establishes a user-desired volume of medicament according to the rotational energy subsequently stored within the resilient member on account of this rotation (see [0015], “The helical spring 104 has a number of windings that is dependent on the set rotation angle or on a rotation movement of the dosing wheel 102”). Additionally, the medicament delivery device (100) is configured with a determination unit, i.e. controller (110), which is capable of monitoring the induction character of the resilient member (104, see [0053], lines 8-14) and calculating the corresponding dose setting according to the induction character of the resilient member (104, see [0057], lines 6-8). According to the operation of the device (100), it is clear that upon completion of the delivery stroke of the plunger rod, the rotational energy of the resilient member (104) returns to a neutral position corresponding to a neutral dose setting which can be determined by the controller (110). Merz et al. therefore discloses wherein the controller (110) is 
Furthermore, Merz et al. discloses wherein the inductive property of the resilient member (104) comprises a resonance frequency (“f” of equation following [0062] and see [0062], lines 2-3) of the LC circuit (300). Merz et al. discloses a method (200) of Figure 2 which is initiated by the receipt of an electrical signal (see 210 of Fig. 2 and [0056], lines 1-4) and results in a detection step (220 of Fig 2) wherein a resonance frequency calculation (“f” of equation following [0062]) for detecting induction in the resilient member (104) occurs and a time-stamp step (250 of Fig. 2) wherein a time point associated with a specific induction detection event can be assigned (see [0057], lines 6-8). Additionally, Merz et al. discloses that the electrical signal (210) can be constantly applied to the resilient member (104, see [0015], lines 13-16), which, according to the method of Figure 2, implies a constant detection of induction (220) in the resilient member (104). Finally, Merz et al. discloses the presence of a microcontroller (715 of Fig. 7) which is responsible for measuring the resonance frequency (see [0075], lines 6-8). It is well known to those skilled in the art that, in response to continuously changing stimuli, microprocessors are limited in that they can only make calculations at predetermined time intervals, i.e. sampling rates. Merz et al., therefore, discloses a controller wherein monitoring of a resonance frequency (“f” of equation following [0062]) of the LC circuit (300) is activated at a time when the delivery of the medicament (401) begins; the resonance frequency (“f” of equation following [0062]) is continuously monitored until the completion of the stroke of the plunger rod; and each resonance frequency value has an associated time-stamp according to a time at which the inductance was detected. Merz et al. does not however, disclose wherein a monitoring of a resonance frequency difference per unit time of the LC circuit is activated at a time when the delivery of the medicament begins and the resonance frequency difference per unit time is continuously monitored until the completion of the delivery stroke of the plunger rod, and wherein the completion of the delivery stroke 
In the same field of endeavor, Butler et al. teaches a drug delivery device (100 of Fig. 1) having a sensor (212 of Fig.1) for determining the amount of rotation of a drug dosing device (500 of Fig. 6-7, see [0084], lines 6-9), a microprocessor (202 of Fig. 4) and a piston (see [0081], line 6). Axial movement of the piston during medicament delivery is couple to rotation of the drug dosing device (500) via a spindle (510 of Fig. 7) such that the drug dosing device (500) only rotates during drug delivery (see [0084], lines 6-9 and [0081]). The sensor (212) is an optical sensor configured to receive signals received by the surface of the drug dosing device (500, see [0086], lines 3-8). Butler et al. teaches that if the signals received from the sensor (212) are not changing, i.e. difference per unit time between signals received from the sensor is substantially equal to 0, then the microprocessor can infer that the medicament delivery device is no longer in a delivery/dispensing mode ([0088], lines 9-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. such that such that the controller of Merz et al. calculated the difference per unit time between consecutive signals received by the same sensor as taught by Butler et al. and such that completion of the delivery stroke of the plunger rod is determined at a time when the difference per unit time between consecutive signals is substantially equal to 0 as further taught by Butler et al. Such a modification would provide a means for monitoring of a resonance frequency difference per unit time of the LC circuit at the time medicament delivery begins and monitoring throughout the course of the stroke of the plunger rod wherein the completion of the delivery stroke of the plunger rod is determined at a time when the resonance frequency difference per unit time is substantially equal to 0. This modification would be advantageous because it provides a method for allowing the controller to determine when the drug delivery phase has ended ([0088], lines 9-16 of Butler et al.).
Regarding claim 18, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches wherein the resilient member (104) is coil shaped (coil shaped, see Examiner’s annotated Fig. 4 above illustrating coil shape) and corresponds to an inductive element of the LC circuit (300, see [0059], lines 5-8).
Regarding claim 19, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches wherein a monitoring (see [0021]) of a resonance frequency value (“f” of equation following [0062]) of the LC circuit (300) is activated at a time when the delivery of the medicament (401) begins and the resonance frequency value (“f” of equation following [0062]) is continuously monitored in order to determine the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above). In Figure 2 Merz et al. teaches a method (200 of Fig. 2, see [0057]) wherein the first step (210 of Fig. 2) comprises applying an electrical signal to the resilient member (104) and is followed by a subsequent detection step (220 of Fig. 2), a calculating step (240 of Fig. 2), a time-stamp step (250 of Fig. 2), a supply step (230 of Fig. 2), and an output step (260 of Fig. 2). Additionally, Merz et al. teaches that the electrical signal (220) can be constantly applied to the resilient member (104, see [0015], lines 13-16). According to the method (200) of Figure 2, a constant application of an electrical signal (220) requires completion of the subsequent steps of the method (200). Completion of the stroke of the plunger rod is determined when the dosage output (260) returns to the initial dosage setting output prior to initiation of medicament injection, i.e. stored rotational energy of the resilient member is expended (see Paragraph 20 of this Office Action). Merz et al., therefore, teaches that the LC circuit (300) is active at a time when the delivery of the medicament (401) begins and the resonance frequency is continuously monitored (220 and [0015], lines 13-16) in order to determine the completion of the delivery stroke of the plunger rod.
Regarding claim 20, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 19. Furthermore, Merz et al. teaches wherein the completion of the delivery stroke of the f” of equation following [0062]) is detected to be equal to a predetermined frequency value. As discussed above, in Paragraph 11 of this Office Action, completion of the stroke of the plunger rod is determined when the rotational energy stored in the resilient member (104) is expended and the dosage output (260) matches the dosage output prior to initiation of the medicament injection process. As made clear by the method of Figure 2, this occurs at a time when the detection step (220) detects an inductance value (see [0056], lines 4-5) of the resilient member (104) that matches the inductance value of the resilient member (104) prior to initiation of medicament injection. Additionally, Merz et al. discloses that resonance frequency (“f” of equation following [0062]) can be used to measure inductance of the resilient member (104, see [0062]). Merz et al., therefore, discloses wherein the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above) is determined at a time when the resonance frequency value (“f” of equation following [0062]) is detected to be equal to the resonance frequency value obtained when the resilient member (104) is in a neutral, no-energy-storage state. 
Regarding claim 23, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches the medicament delivery device further comprising an indicator (830 of Fig. 8) to indicate a progress (see [0076], lines 7-12 and note how indicator displays “a time point of the injection process”) of the delivery of the medicament (401), wherein the indicator (830) is controlled by the controller (110, see [0076], lines 7-9 indicating that, “display device 830 is connected to the determination device 110 in such a way as to be able to transmit signals”).
Regarding claim 24, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 23. Furthermore, Merz et al. teaches wherein the controller (110/104/313) is configured to send a signal to the indicator (830 of Fig. 8) for indicating the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above). The indicator (830) indicates completion 
Regarding claim 26, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches wherein the medicament delivery device (100) further comprises a communication unit (715 of Fig. 7) configured to communicate with the controller (110/104/313, see Fig. 7 and [0075], lines 1-6 indicating communication with controller) and with an external unit (see [0075], lines 6-11 and [0030], lines 7-11).
Regarding claim 30, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 24 including wherein a monitoring of a resonance frequency (“f” of equation following [0062])  difference per unit time of the LC circuit (300) is activated at a time when the delivery of the medicament begins and the resonance frequency (“f” of equation following [0062]) difference per unit time is continuously monitored until the completion of the delivery stroke of the plunger rod, and wherein the completion of the delivery stroke of the plunger rod is determined at a time when the resonance frequency difference per unit time is substantially equal to 0 (see Paragraphs 10-14 of the present Office Action). Furthermore, Merz et al. teaches wherein the indicator (830) is configured to indicate the completion of the delivery of the medicament (401, see [0076], lines 7-9 indicating how “display device 830 is connected to the determination device 110 in such a way as to be able to transmit signals”) at a time when the resonance frequency (“f.  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152) and in further view of Roervig et al. (US 2016/0129187).
Regarding claim 31, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 30. Neither Merz et al. nor Butler et al. however teach wherein the predetermined time delay is customizable.
In the same field of endeavor, Roervig et al. teaches a medicament delivery device (Figure 1) comprising a dose setting member (30 of Fig. 1) which is configured such that rotation of the dose setting member (30) back to its initial position is not permitted until a predetermined time delay has occurred following the end of a completion stroke made by a plunger (see [009], lines 8-15). Roervig et al. further teaches that the time delay is customizable according to the design of the device (see [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Merz et al. in view of Butler et al. such that the predetermined time delay which is customizable as taught by Roervig et al. Doing so provides a means for increasing the time before a user is notified that the dosing wheel (102) has returned to a ‘zero’ dose setting. This is advantageous because the rubber composition of the stopper of many drug delivery devices creates a situation where injection of medicament continues even after large-scale displacement of the plunger has occurred; thus a waiting time of 5-10 seconds is recommended before a user disengages the medical delivery device from their skin ([0009], lines 10-19 of Butler). Additionally, Merz et al. discloses that the controller (10/104/313) comprises a time detection device as part of the microcontroller (715 of Fig. 7, see [0077], lines 10-12) and is therefore readily capable of waiting a predetermined time before presenting dose settings on the display device (830 of Fig. 8). 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152) and in further view of Saint et al. (US 2016/0012205).
Regarding claim 32, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 26. Neither Merz et al. nor Butler et al. however teach wherein the external unit comprises one of an external buzzer, an external speaker, an external vibration device, or an external LED device. 
In the same field of endeavor, Saint et al. teaches a medicament delivery device (“pen 10” of Fig. 1A-1B) comprising a mechanism to determine that the device is being operated and/or to monitor the operation of the dose being dispensed (see [0024], lines 7-10). Saint et al. further teaches wherein the medicament delivery device (10) is in communication with an external unit (“communication device 5” of Fig. 1A-1B). Additionally, Saint et al. teaches that the external unit (5) comprises a display unit (‘Display Unit’ of Fig. 1B) which may comprise an LED display (“LED” of [0030], line 55) and an external speaker (“audio signal transducer apparatuses” of [0030], line 57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al. such that the external unit comprised either an LED display or external speaker as taught by Saint et al. Such a medication corresponds to a design which was already well known in the art prior to the effective filing date. Such a modification would be advantageous because it produces a user interface for health management (see [0030], lines 47-52 of Saint et al.).
Regarding claim 33, Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 26. Neither Merz et al. nor Butler et al. however teach wherein the external unit comprises one of a mobile phone, a smart watch, or a smart bracelet.
In the same field of endeavor, Saint et al. teaches a medicament delivery device (“pen 10” of Fig. 1A-1B) comprising a mechanism to determine that the device is being operated and/or to monitor the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al. such that the external unit comprised either a mobile phone or a smart watch as taught by Saint et al. Such a medication corresponds to a design which was already well known in the art prior to the effective filing date. Such a modification would be advantageous because it would help provide an intelligent medicine administering system suitable to provide health management capabilities for patients and caregivers (see [0022], lines 1-5 of Saint et al.). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152) and in further view of Boesen (US 2008/0312604).
Merz et al. in view of Butler et al. teaches the medicament delivery device of claim 23. Neither Merz et al. nor Butler et al. however teach wherein the indicator comprises one of an LED device, a vibration device, a buzzer, or a speaker. 
In the same field of endeavor, Boesen teaches a medicament delivery device (“medication delivery pen 100” of Fig. 1) comprising an indicator (“display 118” of Fig. 1). The indicator (118) can be used to display dosage settings or information based on sensor readings (see [0031], lines 1-3). Additionally, Boesen teaches wherein the indicator (118) may further comprise LED devices or audio alerts (see [0036], lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler . 
Response to Arguments
Regarding claim 15:
Applicant’s arguments filed 03/02/2021 with respect to claim 15 have been fully considered but they are not persuasive.
In response to applicant’s argument that Merz et al. teaches using the inductance value of the helical spring to determine the dose of medicament prior to the actual delivery of the medicament, the Examiner notes that Merz et al. also teaches wherein the step of applying a an electrical signal (210 of Fig. 2) may be conducted continuously (see [0015], lines 13-16 of Merz et al.). By teaching that the electrical signal may be continuously applied, Merz et al. therefore teaches the continuous execution of all method steps included in Fig. 2 which follow the application of an electrical signal (210). As such, Merz et al. teaches using the inductance value of the helical spring to determine the dose of medicament not only prior to the actual delivery of the medicament but also during the administration of medicament and end of medicament delivery. 
In response to applicant’s argument that there would be no reason to look to the Butler et al. reference for a structure that makes measurements starting “at a time when the delivery of the medicament begins and…is continuously monitored until the completion of the delivery stroke of the plunger rod,” Examiner reasserts that Merz et al. teaches using the inductance value of the helical spring to determine the dose of medicament at a time when the delivery of the medicament begins and is continuously monitored until the completion of the delivery stroke of the plunger rod. By teaching that the electrical signal may be continuously applied (see [0015], lines 13-16 of Merz et al.), Merz et al. 
In response to argument that impermissible hindsight was used to “modify the controller of Merz et al. such that the controller of Merz et al. calculated the difference per unit time between consecutive signals received by the same sensor as taught by Butler et al.” Examiner reasserts that Merz et al. does indeed teach that resonant frequency measurements are made during the delivery of the medicament. This teaching can be found in [0015], lines 13-16 where Merz et al. teaches the continuous application of an electrical signal (210) which subsequently teaches the continuous detection of inductance (220) and continuous dose calculation (240). Examiner is of the position that continuous application of an electrical signal occurs both prior to the delivery of the medicament and during the delivery of the medicament. Furthermore, the Butler et al. reference was used to teach the technical feature of calculating “the difference per unit time between consecutive signals received by the same sensor.” Such a teaching corresponds to knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include information gleaned only from the applicant’s disclosure. Finally, a motivation for the above teaching was provided: “This modification would be advantageous because it provides a method for allowing the controller to determine when the drug delivery phase has ended ([0088], lines 9-16 of Butler et al.)”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783